DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introductory Remarks
	In response to communications filed on 5 February 2021, claims 1, 6, and 11 are amended per Applicant's request. Claims 2, 7, and 12 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1, 3-6, 8-11, and 13-15 are presently pending in the application, of which claims 1, 6, and 11 are presented in independent form.

The previously raised 101 rejection of the pending claims is withdrawn in view of the amendments to the claims. The claims have been found patent eligible.





Response to Arguments
Applicant’s arguments filed 5 February 2021 with respect to the rejection of Claims 1, 3-6, 8-11, and 13-15 under 35 U.S.C. 101 have been fully considered. As Applicant incorporated dependent claims 2, 7, and 12 (which had previously been found to be directed to patent eligible subject matter) into their respective independent claims, the amendments were sufficient to overcome the 101 rejection, thereby rendering Applicant’s arguments moot. Because the independent claims recite additional 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims have been examined on the merits, the claims have been found to be patent eligible and allowable over the prior art of record.

An updated search was performed, and the most relevant prior art found were:
Cama et al. (“Cama”) (US Patent Publication No. 2017/0124074 A1): Cama appears to be directed to a similar field of technology as the claimed invention, namely presenting musical recommendations that are similar to the preferred music of the user (see Cama, [Abstract]). However, Cama differs from the present invention in at least several significant respects: firstly, Cama utilizes a different formula than the claimed invention for generating some type of scoring (see, e.g., Cama, [0053]); whereas the claimed invention calculates a value based on a ratio, Cama utilizes a linear equation. Secondly, Cama utilizes personality characteristics to determine what music to recommend to the user; however, the present invention utilizes a combination of user-assigned scores, ratios, and time periods for making the music recommendations. Thus, 
Rubchinsky (“Rubchinsky”) (US 2014/0006415 A1): Rubchinsky discloses scoring media based on user feedback, similar to the present invention’s use of user-assigned scores. However, the present invention distinguishes from Rubchinsky in that the manner in which the scores are calculated is different (see, e.g., Rubchinsky, [0052], where the media file is scored based on pop-to-drop ratio, the total number of views of the media file, etc.). However, the present invention utilizes a combination of user-assigned scores, ratios, and time periods for making the music recommendations. Thus, Rubchinksy does not appear to teach, suggest, or render obvious the combination of the independent claims’ limitations.
Ortiz (“Ortiz”) (US 2013/0097101 A1): Ortiz discloses providing weight-based recommendation based on a user class, where the weight-based recommendation heuristic may be based on a ratio of the number of social media contacts of a user who have rated the media content instance (i.e., similar to the present invention’s use of user-assigned scores) relative to a number of social media contacts of the user who have rated the media content instance less than some predetermined value (see Ortiz, [0066]). However, the present invention distinguishes from Ortiz in that the manner in which the scores are calculated is different, since the present invention utilizes a combination of user-assigned scores, ratios, and time periods for making the music recommendations. Thus, Ortiz does not appear to teach, suggest, or render obvious the combination of the independent claims’ limitations.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
12 February 2021